United States Court of Appeals
                     For the First Circuit


No. 21-1931

GRACE MURRAY; AMANDA ENGEN; STEPHEN BAUER; JEANNE TIPPETT; ROBIN
 TUBESING; NIKOLE SIMECEK; MICHELLE MCOSKER; JACQUELINE GROFF;
 HEATHER HALL, on behalf of themselves and all others similarly
                            situated,

                     Plaintiffs, Appellees,

                               v.

     GROCERY DELIVERY E-SERVICES USA INC., d/b/a HelloFresh

                      Defendant, Appellee,

                        SARAH MCDONALD,

                      Objector, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on December 16, 2022, is
amended as follows:

    On page 25, line 17, "foregoing" is replaced with "forgoing"